DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 October 2020 have been fully considered but they are not persuasive.
Applicant asserts that reference Yamaguchi fails to disclose the claimed autofocus camera because the reference fails to disclose a “region bounded by the aperture having uniform non-zero optical power” (Remarks, p. 7.)  However, given the Applicant’s arguments and the broadest reasonable interpretation of the claim, the Examiner respectfully disagrees.
The claim recites that “the optical power lens comprises a region bounded by the aperture having uniform non-zero optical power.”  As defined by Merriam-Webster, the definition of “bound” is only “something that limits or restrains.”  In view of this definition, as long as there exists any sliver of a region where the optical power is uniformly non-zero that is wholly restrained within the aperture, then this limitation is satisfied.  The language only requires that the uniform a non-zero region exists somewhere within the boundary of the aperture; the language does not exclude the possibility that another region of a different power also exists within the 
As noted by the Applicant in the Remarks (p. 7), “this distribution [of the electric field in Yamaguchi] effectively leads to a uniform optical power in the central region defined by the electrode 121, but also create an outer region of different optical power.”  The Examiner agrees with this assessment.  However, while the outer region may have a different optical power, the central region has the claimed uniform optical power, as admitted by the Applicant.  Given that the central region is completely restrained within the boundary of the aperture, Yamaguchi reads upon this limitation of the claim.

    PNG
    media_image1.png
    479
    616
    media_image1.png
    Greyscale

Figure 1, Yamaguchi. Annotated by Applicant in Response dated 14 October 2020.
Additionally, Applicant also states that “the region bounded by the aperture is misidentified by the Examiner as a region bounded by the aperture stop instead of by the aperture itself” (Remarks, p. 8.)  The Examiner respectfully disagrees.
are both bound by the sealing members and, thus, Yamaguchi is believed to read upon this limitation of the claim.
Accordingly, the reference is believed to properly read upon the claim, and the rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5, 9 - 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi, et al. (US 20140028924 A1.)
	Regarding claim 1, Yamaguchi, et al. (hereafter, “Yamaguchi”) discloses an autofocus camera assembly (Fig. 48) comprising:

a lens assembly (Figs. 42 - 45 and 49 - 52) having a frame (lens holder, 11) supporting at least one lens element (fixed lens, 4) near said electrically controllable optical power lens (liquid crystal lens, 100; position shown in Figs. 43 - 45 and 49 - 52), said electrically controllable optical power lens being mounted to an object end of said frame (shown at least in Figs. 43 and 50); and
an aperture stop (electrode, 121, has circular opening portions thus serving as an aperture [0110]; Fig. 1, unlabeled central opening portion; Fig. 47, opening portion 121A) located within said electrically controllable optical power lens (shown in Figs. 43 - 52) and having an inner diameter smaller than a diameter of the aperture (shown in Figs. 1 and 46.)

Regarding claim 2, Yamaguchi discloses claim 1, wherein said electrically controllable optical power lens is a tunable liquid crystal lens (TLCL) (liquid crystal lens, 100) comprising at least two liquid crystal cells (first liquid crystal cell, 110; second liquid crystal cell, 130) each configured to modulate a focus of one linear polarization of 

Regarding claim 3, Yamaguchi discloses claim 1, wherein the aperture stop comprises an opaque mask (electrode, 121, that serves as an aperture [0110] is comprised of light blocking material, such as a black conductive resin [0119]).

Regarding claim 4, Yamaguchi discloses claim 1, wherein the aperture stop is provided as a coating on a substrate of one of said liquid crystal cells (121 is provided as a layer between liquid crystal cells, 110 and 130, thus being provided on the lower of the two cells; shown at least in Fig. 2.)

Regarding claim 5, Yamaguchi discloses claim 4, wherein said coating is provided between two of said at least two liquid crystal cells (121 is provided as a layer between liquid crystal cells, 110 and 130; shown at least in  Fig. 2.)

Regarding claim 9, Yamaguchi discloses claim 1, wherein said frame comprises a flat mounting surface (Fig. 43; flat surface below liquid crystal cell 100) at said object end of said frame, and said electric controllable optical power lens has a flat layered construction (see, for example, Fig. 2) and is abutted against the flat mounting surface (shown in Fig. 43.)

claim 10, Yamaguchi discloses claim 1, wherein said at least one lens element comprises a plurality of lens elements (lens groups 4 - 6; shown, for example, in Fig. 42.)

Regarding claim 11, Yamaguchi discloses a tunable liquid crystal lens (Fig. 1, 100) comprising:
at least two liquid crystal cells (110, 130) each modulating a focus of one linear polarization of light (each modulates X and Y polarization directions, Fig. 4) and each comprising an electrode structure, such that the electrode structures define an aperture of the tunable liquid crystal lens (area between sealing members 135/115 as defined in each crystal cell structure define an aperture), wherein the liquid crystal lens comprises a region bounded by the aperture having uniform non-zero optical power (where the region is the shaded region in the amended Figs. 1 and 47 shown in the previous section; optical power shown in Fig. 10); and
an aperture stop opaque mask having an inner diameter smaller than a diameter of the aperture (electrode, 121, defines an aperture stop opaque mask [0119] smaller than the opening between the sealing members.)

Regarding claim 12, Yamaguchi discloses claim 11, wherein the aperture stop opaque mask is located between said cells (shown in Fig. 1.)

claim 14, Yamaguchi discloses claim 11, wherein the aperture stop is provided as a coating on a substrate of one of said liquid crystal cells (121 is provided as a layer between liquid crystal cells, 110 and 130, thus being provided on the lower of the two cells; shown at least in Fig. 2.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 - 8, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Peyghambarian, et al. (US 20060164593 A1.)
Regarding claim 6, Yamaguchi discloses claim 4.  However, while Yamaguchi discloses providing the electrode between the two liquid crystal cells, the reference fails to specifically disclose that the aperture stop coating is provided on an outer surface of the tunable liquid crystal lens.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Peyghambarian, et al. (hereafter, “Peyghambarian.”)
Peyghambarian discloses a tunable liquid crystal lens (adaptive electro active lens, Fig. 4) similar to Yamaguchi.  Furthermore, the reference discloses providing an 
Therefore, it would be obvious to one of ordinary skill in the art that the electrode could be provided on the outer layer because this arrangement would still provide the necessary functionality of the liquid lens, while providing an alternative design choice to the user.

Regarding claims 7 and 8, Yamaguchi discloses claims 1 and 3, respectively.  Additionally, Yamaguchi discloses the use of alignment films (113, 116, 133, 136) in order to control the alignment of the liquid crystal layer [0115.]  However, the reference fails to specifically disclose alignment marks, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Peyghambarian.
Peyghambarian discloses a tunable liquid crystal lens with an alignment layer (430.)  Further, the reference discloses the use of alignment marks in the layer (560) in order to allow proper alignment of the various photolithographic masks to the substrate and of the patters that are created [0066.]
Because Yamaguchi discloses that aligning treatments are performed on the alignment films [0103], it would be obvious to one of ordinary skill in the art that the treatment disclosed by Peyghambarian (i.e., the use of alignment marks) in order to 

Regarding claims 13, 15, and 16, Yamaguchi discloses claim 11.  The additional limitations are rendered obvious for the same rationale as in the rejection to claims 6, 7, and 8, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698